Citation Nr: 1519402	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Whether there was clear and unmistakable error (CUE) in a March 1992 rating decision in that it denied service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1985 to July 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, a Board videoconference hearing was held before the undersigned; the transcript of the hearing is associated with the Veteran's record.

The issue of whether there was clear and unmistakable error (CUE) in a March 1992 rating decision in that it denied service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received by VA in December 2014, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to service connection for hepatitis B.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for hepatitis B.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, signed correspondence from the Veteran received by VA in December 2014 expressed that the Veteran was "withdrawing my claim for s/c of Hepatitis B."  Additional communication from the Veteran confirmed this withdrawal.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for hepatitis B.


ORDER

The appeal to establish entitlement to service connection for hepatitis B is dismissed.


REMAND

The Veteran seeks to revise, on the basis of alleged CUE, a March 1992 RO rating decision that denied the Veteran's claim of service connection for "back pain."  The March 1992 rating decision discussed that the Veteran's service treatment records (STRs) included (1) an enlistment examination report that "shows recurrent back pain on occasion," (2) documentation that the Veteran was "[s]een 9/86 and 3/89 for back pain," and (3) a service separation examination report that "shows back pain off and on."  The March 1992 RO rating decision cited that the Veteran's "526 [the application form for service connection] shows no post-service treatment."  The March 1992 RO rating decision explained finding: "Your service records show that your back pain existed before you entered on active military service.  Nothing happened in service to make it permanently worse."

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

The October 2008 correspondence from the Veteran's representative raising the allegation of CUE argued: "The 1992 rating is flawed in that it states an inaccurate fact.  The veteran did have aggravation of his back in service, was treated several times, and stated on his exit examination he suffered from low back pain."  The October 2008 correspondence further asserts: "Although the veteran stated he had occasional pain in his back during his entrance physical no diagnosis of a back condition was noted," and argues that the March 1992 RO rating decision's finding that the Veteran's back disability was not aggravated during service was "an error of fact."  The October 2008 correspondence argues that the "veteran was treated for 3 weeks of back pain following a 15 mile road [] [m]arch carrying a 120lb radio with spasm noted."  Subsequent written correspondence repeats this argument.

The October 2008 correspondence also discusses the presumption of soundness (although apparently citing current provisions of law rather than those in effect at the time of the March 1992 RO rating decision at issue).  In the interest of providing every reasonable consideration to the Veteran's claim, the Board interprets the reference of the presumption of soundness as an attempt to direct attention to the question of whether the March 1992 RO rating decision correctly applied the presumption of soundness in its analysis of the service connection claim at that time.

The presentation of the Veteran and his representative at the December 2014 Board hearing reiterated the contention that the March 1992 RO decision's finding that the Veteran did not experience an aggravation of back disability during service "is not true to fact....  We contend that is, in fact, a[n] error of fact, which would support the clear and unmistakable error criteria."  The Veteran's representative again cited that "the veteran was treated for three weeks of back pain, following a 15 mile road march, carrying a 120-pound radio, with spasm noted."  The Veteran's representative asserted: "there was no diagnosis of any back condition prior to going into the service.  Therefore, presumption of soundness is in effect."  The Veteran's representative later explained: "It's our contention that basically the statements they have here on this rating decision are not accurate.  You know, he not only received treatment for his back after that road march [in 1989], he also received treatment back in 1986 while in the military...."  The Veteran's representative explained that "... it's our contention that, on a direct basis, he should have been service connected for it at the time based on the record at the time."  He argues that "the rating decision here minimized his back condition while he was in the military, while overstating the back condition when he came into the service."

Thus, the Board's attention in this case is directed to arguments essentially alleging CUE on the basis of (1) an assertion that the correct facts, as they were known at the time, were not before the adjudicator in March 1992, and (2) that the March 1992 RO rating decision may not have correctly applied the presumption of soundness in its analysis.  The Board notes that at the time of the March 1992 adjudication, the presumption of soundness was defined by the provisions of 38 U.S.C.A. § 311 (West 1991) (currently 38 U.S.C.A. § 1111) and 38 C.F.R. § 3.304(b) (1991)).

During the December 2014 Board hearing, the Veteran's representative directed attention to an assertion that the Veteran received pertinent post-service medical evaluation and treatment for his claimed back disability that was not appropriately considered in the March 1992 RO rating decision.  The Veteran's representative discussed the March 1992 RO rating decision's citation of the Veteran's VA Form 21-526 application for service connection; the RO described this form as indicative that the Veteran had not received post-service medical treatment for his back.  The Veteran's representative remarked: "I'm not really sure why they would be looking at his, his application for benefits, to see whether or not he was getting post-service treatment and relying solely on that, as there are other ways to take a look at whether or not the veteran was getting treatment after service."

The Veteran now contends that he had actually received pertinent VA medical treatment and evaluation including a VA diagnosis of degenerative disc disease prior to the time of the March 1992 RO rating decision.  During the December 2014 Board hearing, the Veteran stated: "the treatment for my back was through the VA medical system here in Seattle and I, I remember going in and having my back looked at.  I believe it was in 1991 and that was, I talked to a doctor after they did x-rays and I was diagnosed with a degenerative disc disease condition...."  Notably, the statements of the Veteran and his representative during an April 2012 RO hearing similarly expressed that "although the VA has stated that there wasn't follow-up for it [the in-service back complaints], there was immediately upon his exit from the service .... [at] the physical therapy unit there at the VA Regional Hospital."  An October 2010 VA medical report also shows that the Veteran recalled having been told that he had degenerative disc disease in 1991.

The Board notes that there is a June 1992 diagnosis of degenerative disk disease by X-ray in the record, but this is dated after the rating decision in question.  There is no documentation, however, that the RO has sought earlier records, and the Board finds that the duty to assist requires remand to seek these earlier records.

Although the analysis of the CUE claim on appeal is essentially limited to consideration of the evidence of record at the time of the March 1992 adjudication at issue, records of any VA medical treatment the Veteran had received prior to the March 1992 adjudication must be considered constructively of record at that time even if the reports were not included in the Veteran's claims-file.  Because any pertinent outstanding VA treatment records were generated by VA, such records in existence at the time of the March 1992 decision must be considered to have been constructively of record for that decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that full review of the Veteran's claim of CUE will require a consideration of whether any identified error of fact or law is undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  This requires the analysis of the CUE claim to consider whether the criteria for an award of service connection for a back disability would undebatably have been met at the time of the March 1992 adjudication had the correct facts been before the adjudicator and the correct law applied.  As the Veteran has directed attention to application of the presumption of soundness in connection with the March 1992 RO decision, the Board observes at this time that review of the March 1992 RO decision in this CUE analysis may find that the presumption of soundness with regard to the health of the Veteran's back should have been applied and that an error-free analysis of the service connection claim in March 1992 would have sought to determine if the Veteran had (1) a current back disability at the time of the service connection claim, (2) in-service symptomatology or injury involving the back, and (3) an etiological link between the two.  It would be potentially significant to this analysis if the Veteran had been diagnosed with degenerative disc disease by a VA medical facility in 1991 (approximately 2 years after separation from service) and that this diagnosis and associated medical reports of medical history were not actually before the adjudicators for the March 1992 RO rating decision.

The claims-file currently contains no documentation of post-service treatment or diagnosis of back problems prior to March 1992.  The Board cannot make an informed determination as to what the outcome of the March 1992 RO rating decision would have been with proper application of the law to the correct facts at the time without the Board being able to review any VA medical reports that were constructively of record at that time (unless the Board is able to determine that records of the described VA treatment prior to March 1992 do not exist).  Accordingly, the Board must attempt to determine whether reports of VA medical evaluation of the Veteran's back, to include the reported 1991 diagnosis of degenerative disc disease he has recently described, actually exist.  If they do exist, these records must be made available for review in connection with this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all records (any not already associated with the claims-file) of VA treatment and evaluation the Veteran received through the date of the March 1992 RO rating decision.  In particular, the AOJ should attempt to obtain any outstanding records of diagnostic imaging, evaluation, and diagnosis of back problems from the VA facility in Seattle, as described by the Veteran in his December 2014 Board hearing testimony.  The AOJ should note that the Veteran specifically describes that he was diagnosed with degenerative disc disease by a VA provider in Seattle in 1991, and particularly seek to obtain documentation of this reported diagnosis.

If any such records are unavailable or do not exist, the reason for their unavailability must be explained for the record.

2.  After the record is determined to be complete, the AOJ should review the record and readjudicate the issue of whether there was CUE in the March 1992 rating decision in that it denied service connection for a back disability (including with consideration of the application of the presumption of soundness and any VA medical records constructively of record in March 1992).  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


